COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JAMES ELBAOR, M.D., 

                            Appellant,

v.

CHELSEA B. ROGERS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00312-CV

Appeal from the

327th District Court

of El Paso County, Texas

(TC# 2003-3672)

MEMORANDUM  OPINION

	Pending before the Court is Appellant's unopposed motion for voluntary dismissal of this
appeal.  See Tex. R. App. P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
December 8, 2010

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating